SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

939
CAF 13-00701
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF JANET WOODWORTH,
PETITIONER-RESPONDENT,

                      V                                           ORDER

MICHAEL ATKINSON, RESPONDENT,
AND DEANNA LOWDEN, RESPONDENT-APPELLANT.


DEANNA LOWDEN, RESPONDENT-APPELLANT PRO SE.

PAMELA A. MUNSON, ATTORNEY FOR THE CHILD, FULTON.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered January 23, 2013 in a proceeding pursuant to
Family Court Act article 4. The order denied the objections of
respondent Deanna Lowden to an order of a support magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court